Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 1 of 10
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 2 of 10
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 3 of 10
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 4 of 10
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 5 of 10
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 6 of 10
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 7 of 10
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 8 of 10
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 9 of 10
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document 8-1
                                6-2 Entered on FLSD Docket 04/16/2021
                                                           08/23/2021 Page 10 of 10
